DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/623,657, filed on 01/16/2020, is a 371 of PCT/IB2018/054566, filed 06/11/2018, and claims priority to JP2017-125011 filed on 06/27/2017.

 Response to Amendment
	This Office Action is in response to the amendments submitted on 12/20/2021, and based on further search and consideration.  Claims 1 and 3 are currently amended.  Claim 10 is withdrawn. Claims 1, 2, 3, 5, 7-9, and 11-13 are pending and ready for examination.

Drawings
In the response of 12/20/2021, applicant clarified that the “region for dicing” recited in claim 11 is shown in fig 65C, and represents a singulation spacing 4803 at the edge of a chip.  Therefore, the drawings objection of 09/21/2021 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aritome (US 2012/0213009) in view of Seol (US 2014/0097484).
Regarding claim 1, Aritome discloses a semiconductor device (nonvolatile memory device, title, fig 3F) comprising: a first insulator (31b); a second insulator (36).
Aritome does not disclose a third insulator or a second insulator.
However, it is common to  have a dielectric comprise of multiple layers in NAND strings, in order to supply additional charge storage.  For example, Seol discloses a dielectric layer for a NAND string which comprises three layers and discloses the functions of these layers at e.g. para 0052.  One having ordinary skill in the art at the time of filing could have substituted the three-layer insulator of Seol for the one-layer second insulator of Aritome, to arrive at a second insulator (Seol, 135a, fig 4A), 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, the combination of Aritome and Seol discloses a first conductor (33, Aritome); 
a second conductor (37, Aritome); 
and a first semiconductor (35C, Aritome), 
wherein the first semiconductor comprises a first surface and a second surface (left and right sides of 35C, Aritome), wherein a first side surface and a second side surface of the first insulator are positioned in a region overlapping the first surface of the first semiconductor with the first conductor therebetween (fig 3F, Aritome), 
wherein a first side surface of the first conductor is in contact (in electrical contact, during F-N tunneling type erase, para 0034 Aritome) with the first surface of the first semiconductor, 
wherein the first side surface of the first insulator is in contact with a second side surface of the first conductor (31B contacts 33, fig 3F), 
wherein the second insulator is in contact with the second side surface of the first insulator (direct contact, fig 3F Aritome), a top surface of the first insulator (direct 
wherein the third insulator is positioned in a region overlapping the second surface of the first semiconductor with the second insulator therebetween (third insulator follows second in all regions, Aritome fig 3F), 
wherein the fourth insulator is in contact with the third insulator,   wherein the second conductor is positioned in a region overlapping the second surface of the first semiconductor with the second insulator, the third insulator, and the fourth insulator therebetween, wherein the second conductor is in contact with the fourth insulator,  wherein the third insulator is configured to accumulate charge (charge storage 135b, including silicon nitride, Seol para 0052), and wherein a tunnel current is induced between the second surface of the first semiconductor and the third insulator with the second insulator therebetween by supply of a potential to the second conductor (variable resistance with current, Seol para 0087.) 

Regarding claim 3, the combination of Aritome and Seol of claim 1 further discloses that the third insulator is positioned also in a region overlapping the first surface of the first semiconductor (third insulator (135b Seol) horizontally overlaps the first semiconductor)
Regarding claim 12, the combination of Artiome and Seol of claim 1 further discloses a peripheral circuit (e.g. word and bitlines, Aritome fig 6F)
Regarding claim 13, the combination of Artiome and Seol and of claim 12 further discloses a housing (memory card 1200, fig 29 Seol).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aritome (US 2012/0213009) in view of Seol (US 2014/0097484) and further in view of Nienhuis (US 3772576 A).
Regarding claim 11, the combination of Artiome and Seol of claim 1 further discloses a plurality of semiconductor devices (vertical-type memory devices; pluralities shown in e.g., fig. 27B of Seol, fig 3G of Artiome).
The combination arguably does not explicitly disclose a region for dicing.
However, Seol discloses a memory card 1200, fig. 29, which includes a flash memory device 1210, para 0150.  Because the flash memory device is included on a memory card, it must have been singulated, and therefore must have included a region for dicing.  In addition, scribe lines have been well-known since the early 1970s.  For example, Nienhuis discloses a region for dicing (scribe lane, fig 1a) located around the perimeter of a device region (3, 5).  The region for dicing could be disposed around the plurality of semiconductor devices of Aritome and Seol, so that there is a region in which semiconductor devices are not formed.  In the combination, each element would continue to perform 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aritome in view of Seol and further in view of Kanakamedala ( US 20180040623 A1) and Sharangpani (US 2016/0307908).
	Regarding claim 5, the combination of Aritome and Seol of claim 1 does not disclose that a thickness of the first semiconductor at the second surface of the first semiconductor is smaller than a film thickness of the first semiconductor at the first surface of the first semiconductor.  
	However, in the same field of art, Kanakamedala discloses floating gates exposed to a semiconductor layer may be laterally recessed, and the hollow filled with semiconductor (semiconductor material layer 57L, and blocking layer 52, fig 12B), resulting in a semiconductor layer that is thicker in portions where the floating gate is exposed to the semiconductor (See., e.g., fig 12B, conductive materials 46 and semiconductor material layer 57L; para 0087-88).  
	The floating gate of Aritome could be laterally recessed, and an annealing step performed, in the same manner as disclosed by Kanakamedala (fig. 14B).  In this conformation, the lateral recess of Kanakamedala results in more space available for the formation of a metal-semiconductor alloy portion, as disclosed in e.g. Kanakamedala para 0089.  The formation of such a metal-semiconductor alloy portion in a semiconductor film reduces the channel resistance of a vertical NAND stack, especially 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 7, the combination of Aritome and Seol of claim 1 does not disclose that the first semiconductor comprises a metal oxide, and wherein the second surface of the first semiconductor and a vicinity of the second surface have a higher concentration of oxygen than the first surface of the first semiconductor and a vicinity of the first surface. 
However, in the same field of art, Kanakamedala discloses a first semiconductor that comprises a metal oxide (57L and 52, fig 12B), and wherein the second surface of the first semiconductor and a vicinity of the second surface (semiconductor near blocking dielectric 32) have a higher concentration of oxygen (i.e. blocking layer 52 comprises oxygen.  Thus when the blocking layer 52 is formed thicker over dielectric 32, as taught by Kanakamedala pp 0082, the vicinity of the second surface of the first 
The first semiconductor of Aritome and Seol of claim 1 could be replaced by the oxide-containing semiconductor of Kanakamedala, and the thickness varied as taught by Kanakamedala pp 0082.  This combination would arrive at the claimed limitation.
In the combination, the metal oxide blocking component of the semiconductor of Kanakamedala would continue to facilitate the development of a correctly-positioned metal-semiconductor alloy, as disclosed by Kankamedala at e.g., para 0107.  Meanwhile, the first conductor (floating gate of Aritome) would continue to provide a gate with erase function.   A person having ordinary skill in the art at the time the invention was filed would have recognized the advantages of applying a semiconductor layer having a thin metal oxide component to the floating gate of the combination of Aritome, in order to modulate the behavior of the floating gate and to correctly position a metal-semiconductor alloy region, the benefits of which are disclosed by Sharangpani and discussed above.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, the combination of Aritome, Seol, Kanakamedala, and Sharangpani of claim 7 further discloses that the first surface of the first semiconductor (in the region of the floating gate) and a vicinity of the first surface (metal-semiconductor alloy portion 56, Kanakamedala fig. 12B) each comprise a compound constituted of an element comprised in the first conductor and an element comprised in the first semiconductor (metal alloyed with silicon or germanium, Kanakamedala para 0111).  

However, Kanakamedala discloses that in the first surface of the first semiconductor and a vicinity of the first surface (semiconductor portion near gate), a low-resistance region (metal-semiconductor alloy portion 56, Kanakamedala fig. 12B, forming a silicide which has low resistance) is formed of an element comprised in the first conductor and an element comprised in the first semiconductor (metal alloyed with silicon or germanium, Kanakamedala para 0111).
The materials of the first conductor and first semiconductor of the combination of Aritome and Seol could be selected as disclosed in Kanakamedala, to produce a metal-semiconductor alloy.  This combination would result in the claimed limitation.  In the combination, the metal-semiconductor alloy of Kanakamedala would continue to provide the benefits which are disclosed by Sharangpani and discussed above, while the floating gate of Seol and Aritome would continue to provide the same improvement in erasure functionality, as discussed above.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but are unpersuasive. 
Regarding the combination of Seol and Aritome:


Examiner’s response:
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, it is noted that the features upon which applicant relies (i.e., direct physical contact) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Both Aritome and Seol disclose electrical contact over the tunneling dielectric, which permits electrical contact during operation.  See, e.g., pertinent art of Cao below.  See also Kanakamedala, disclosing azimuthally-split metal-semiconductor alloy floating gate electrodes, in which the floating gate directly contacts a semiconductor during formation steps, e.g. figs 12B, 14B.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cao US 20130134495 A1 discusses the function of tunneling oxide layers to permit electron passage between structures during erase operations, e.g. para 0089.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817